DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 – 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
The objection of claim 10 under 37 CFR 1.75(c) has been withdrawn.
The rejection of claims 1 – 8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the phrase “adaptively created” is not clear, and is therefore considered to be indefinite. Without knowing this information, one of ordinary skill in the art would not know whether they are infringing on the claims or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2019/0011349 A1; “Bashir”).
Regarding claim 1, Bashir teaches a microfluidics device comprising:
an inlet  (figures 2a, 8a, 9a and 10;¶¶106 and 112) for receiving a fluidic sample including biological particles (e.g., biological cells, particles, proteins, DNA and RNA; ¶¶13, 28, 30 and 32); 
a plurality of parallelized microfluidic channels (e.g., modulation element or fluid conduit; ¶¶42 and 110; figure 6a) disposed across an interaction zone for transit-time analysis (e.g., a time-elapsed or time-stamp comparison for particles flowing past a detection element; ¶¶8, 12, 17, 119 and 130) of the biological particles (e.g., the detection and modulation elements may be arranged in a parallel configuration; ¶¶12 and 47);
a splitter (e.g., fluidic controls can include  gating and flow regulation; ¶29) for transmitting the fluidic sample into the parallelized microfluidic channels; and
a plurality of detection electrodes (detection elements may comprise electrodes; ¶42 and 45) capable of conducting transit-time analysis, each detection electrode shared among the parallelized microfluidic channels.

However, Bashir does teach that the apparatus includes a plurality of detection elements (detection electrodes) associated with a plurality of a plurality of parallelized microfluidic channels (e.g., modulation element or fluid conduit; ¶¶42 and 110; figure 6a). Bashir specifically teaches that these apparatus components can be arranged in a parallel configuration (¶¶12 and 47). Coupling each detection electrode to all of the parallelized microfluidic channels would enable improve and enhanced detection for performing measurements would have been considered to be predictable and suitable to a person of ordinary skill in the art. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04).  Therefore, it would have been considered obvious to a person of ordinary skill in the art at the time of the invention to provide wherein each detection electrode is coupled to all of the parallelized microfluidic channels. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 

Regarding claim 3, Bashir teaches wherein the arrangement of locations of the spatially encoded electrodes in each parallelized microfluidic channel represents an identification unique to the parallelized microfluidic channel (¶42, 45, 110, 119 and 141; figure 6a).
Regarding claim 4, Bashir does not specifically teach the microfluidics device of claim 3, further comprising: a decoding component configured to decode the identification based on a matched-filtering scheme. However, the use of decoding components and filters for sensing data signal acquisition, processing and analysis is notoriously well known in the art. The incorporation of these claimed components would have been considered to be suitable and predictable to a person of ordinary skill in the art for facilitating effective and accurate signal measurement, processing, and analysis. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the microfluidics device of claim 3 further comprising: a decoding component configured to decode the identification based on a matched-filtering scheme.
Regarding claim 5, Bashir teaches the microfluidics device of claim 1, further comprising: surface markers (e.g., the use of relevant biomarkers; ¶¶36 and 125 – 131) targeted to the biological particles disposed on walls of the parallelized microfluidic channels at the interaction zones, the target surface makers reduce flowing velocities of the biological particles.

Regarding claim 7, Bashir teaches wherein the detection electrodes include at least three electrodes, and on-channel locations of at least one electrode of the detection electrode are offset from each other among the parallelized microfluidic channels (¶¶39, 47 and 51 – 53; figure 6a).
Regarding claim 8, Bashir teaches the microfluidics device of claim 1, further comprising: dielectrophoresis (DEP) actuation components (e.g., the use of a dielectrophoretic force induced by the electrodes; ¶26) disposed adjacent to surfaces of the parallelized microfluidic channels, the DEP actuation components attracting the biological particles toward the surfaces or repelling the biological particles away from the surfaces.
Regarding claim 9, Bashir does not specifically teach the microfluidics device of claim 1, further comprising: a storage component for storing a cell-specific library including at least a cell-specific library template adaptively created from detected signals of the biological particles, wherein locations of the detection electrodes on the parallelized microfluidic channels depend on the cell-specific library template. However,  the use of  storage components  for storing cell-specific libraries, such as a cell-specific library template, for data signal comparison and analysis for the detected signals of the biological particles  for determining information about the detected biological particles, such as for use in a calibration or data comparison, is notoriously well known in the art of chemical analysis. The incorporation of these claimed components would have been considered to be suitable and predictable to a person of ordinary skill in the art for facilitating effective and accurate signal measurement, processing, and analysis. The combination of familiar elements is likely to be obvious when it does no more than yield 
Regarding claim 10, Bashir teaches wherein the biological particles include circulating tumor cells (CTCs) or circulating tumor DNA (ctDNA) (e.g., biological cells, particles, proteins, DNA and RNA; ¶¶13, 28, 30 and 32). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797